Cite as 2014 Ark. 116

                  SUPREME COURT OF ARKANSAS
                                        No.   CR-13-764

CHRISTOPHER DEWAYNE DODGE                          Opinion Delivered March   13, 2014
                   APPELLANT
                                                   PRO SE MOTION FOR RECORD AND
V.                                                 MOTION FOR EXTENSION OF TIME
                                                   TO FILE BRIEF [SEBASTIAN
                                                   COUNTY CIRCUIT COURT,
STATE OF ARKANSAS                                  GREENWOOD DISTRICT, NO. 66CR-
                                  APPELLEE         11-107]

                                                   HONORABLE STEPHEN TABOR,
                                                   JUDGE

                                                   APPEAL DISMISSED; MOTIONS
                                                   MOOT.


                                       PER CURIAM

       In 2012, appellant Christopher Dewayne Dodge was found guilty by a jury of three

counts of rape and one count of attempted rape of a minor, and an aggregate sentence of 1152

months’ imprisonment was imposed. On appeal, appellant did not challenge the sufficiency of

the evidence. Instead, he challenged the trial court’s denial of his motion to suppress his

statement based on the violation of his right to an attorney. The Arkansas Court of Appeals

affirmed. Dodge v. State, 2013 Ark. App. 247, __ S.W.3d __.

       Subsequently, appellant timely filed in the trial court a verified, pro se petition for

postconviction relief pursuant to Arkansas Rule of Criminal Procedure 37.1 (2012), alleging

ineffective assistance of counsel as well as trial errors based on a violation of the prohibition

against double jeopardy, the admission of a coerced confession, and the filing of a defective
                                       Cite as 2014 Ark. 116

information. The trial court denied the petition without a hearing.1 Appellant timely lodged an

appeal of that order in this court. Now before us are appellant’s motions for record and for

extension of time to file his brief.

       We need not consider the merits of the motions because it is clear from the record that

appellant could not prevail if an appeal were permitted to go forward. An appeal from an order

that denied a petition for postconviction relief will not be allowed to proceed where it is clear

that the appellant could not prevail. Holliday v. State, 2013 Ark. 47 (per curiam); Bates v. State,

2012 Ark. 394 (per curiam); Martin v. State, 2012 Ark. 312 (per curiam). Accordingly, the appeal

is dismissed, and the motions are moot.

       A review of the petition and the order reveals no error in the trial court’s decision to deny

relief. When considering an appeal from a trial court’s denial of a Rule 37.1 petition based on

ineffective assistance of counsel, the sole question presented is whether, based on a totality of

the evidence under the standard set forth by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984), the trial court clearly erred in holding that counsel’s

performance was not ineffective. Taylor v. State, 2013 Ark. 146, ___ S.W.3d ___.

       The benchmark for judging a claim of ineffective assistance of counsel must be “whether

counsel’s conduct so undermined the proper functioning of the adversarial process that the trial

       1
         Arkansas Rule of Criminal Procedure 37.3(c) provides that an evidentiary hearing should
be held in postconviction proceedings unless the files and record of the case conclusively show
that the prisoner is entitled to no relief. Eason v. State, 2011 Ark. 352 (per curiam); Hayes v. State,
2011 Ark. 327, 383 S.W.3d 824 (per curiam). Where the circuit court dismisses a Rule 37.1
petition without an evidentiary hearing, it “shall make written findings to that effect, specifying
any parts of the files, or records that are relied upon to sustain the court’s findings.” Ark. R.
Crim. P. 37.3(a); see Eason, 2011 Ark. 352. In the instant case, the circuit court’s order denying
postconviction relief complies with the requirements of Rule 37.3.

                                                  2
                                     Cite as 2014 Ark. 116

cannot be relied on as having produced a just result.” Strickland, 466 U.S. at 686. Pursuant to

Strickland, we assess the effectiveness of counsel under a two-prong standard. First, a petitioner

raising a claim of ineffective assistance must show that counsel made errors so serious that

counsel was not functioning as the “counsel” guaranteed the petitioner by the Sixth Amendment

to the United States Constitution. Williams v. State, 369 Ark. 104, 251 S.W.3d 290 (2007). There

is a strong presumption that trial counsel’s conduct falls within the wide range of professional

assistance, and an appellant has the burden of overcoming this presumption by identifying

specific acts or omissions of trial counsel, which, when viewed from counsel’s perspective at the

time of the trial, could not have been the result of reasonable professional judgment. Henington

v. State, 2012 Ark. 181, 403 S.W.3d 55; McCraney v. State, 2010 Ark. 96, 360 S.W.3d 144 (per

curiam). Second, the petitioner must show that counsel’s deficient performance so prejudiced

petitioner’s defense that he was deprived of a fair trial. Holloway v. State, 2013 Ark. 140, ___

S.W.3d ___. A petitioner making an ineffective-assistance-of-counsel claim must show that his

counsel’s performance fell below an objective standard of reasonableness. Abernathy v. State,

2012 Ark. 59, 386 S.W.3d 477 (per curiam). The petitioner must show that there is a reasonable

probability that, but for counsel’s errors, the fact-finder would have had a reasonable doubt

respecting guilt, i.e., the decision reached would have been different absent the errors. Howard

v. State, 367 Ark. 18, 238 S.W.3d 24 (2006). A reasonable probability is a probability sufficient

to undermine confidence in the outcome of the trial. Id. The language, “the outcome of the

trial,” refers not only to the finding of guilt or innocence, but also to possible prejudice in

sentencing. Id. Unless a petitioner makes both showings, it cannot be said that the conviction



                                                3
                                     Cite as 2014 Ark. 116

resulted from a breakdown in the adversarial process that renders the result unreliable. Id.

“[T]here is no reason for a court deciding an ineffective assistance claim . . . to address both

components of the inquiry if the defendant makes an insufficient showing on one.” Strickland,
466 U.S. at 697.

       In his petition, appellant argued that counsel was ineffective for failing to challenge the

information as defective or to request a bill of particulars. Specifically, he contended that the

information did not provide him with sufficient notice of the charged crimes necessary to

prepare his defense because it did not include the time or place that the State was alleging that

each rape had occurred. Appellant argued that the State was required to include these facts in

the information because it was aware of them at the time that the charging document was filed.

He further argued that counsel was ineffective for failing to object to the introduction of

evidence of the location of the charged crimes because the location was not included in the

information.

       In the information and two amended informations, the State alleged that appellant

committed four counts of rape in violation of Arkansas Code Annotated section 5-14-103 (Supp.

2009) in Sebastian County. As to each count, the State described the offense, alleging that

appellant did “unlawfully and feloniously engage in sexual intercourse or deviate sexual activity

with A.N., who is less than 14 years of age.” In the second amended information, the date for

each count was amended to allege that each crime had occurred between January 1, 2009, and

May 3, 2011. Counsel for appellant also filed a motion for discovery to which the State

responded.     This court has held that an information is sufficient if it names the defendant, the



                                                4
                                      Cite as 2014 Ark. 116

offense charged, the statute under which the charge was made, the court and county where the

alleged offense was committed, and if it set forth the principal language of the statute and the

asserted facts constituting the offense. Anderson v. State, 2013 Ark. 332 (per curiam); Sawyer v.

State, 327 Ark. 421, 938 S.W.2d 843 (1997) (per curiam). The minimal requirements for a proper

information are sufficient to apprise a defendant of the offense. Anderson, 2013 Ark. 332;

England v. State, 234 Ark. 421, 352 S.W.2d 582 (1962). The function of a bill of particulars is to

require the State to set forth the alleged criminal act in detail and with sufficient certainty to

apprise the defendant of the crime charged and enable him to prepare his defense. Norris v. State,

2013 Ark. 205, __ S.W.3d __ (per curiam); Grant v. State, 2010 Ark. 286, 365 S.W.3d 894 (per

curiam); see also Ark. Code Ann. § 16-85-301(a) (Repl. 2005). Where the information is definite

in specifying the offense being charged, the charge itself constitutes a bill of particulars. Norris,

2013 Ark. 205, __ S.W.3d __. Further, even where no bill of particulars is filed, there is no

prejudice to the accused on that account when the State complies with its discovery obligation.

Id.; Green v. State, 310 Ark. 16, 832 S.W.2d 494 (1992).

       Here, appellant cannot demonstrate that the defense was unaware of the offenses charged

and the conduct that was alleged to have given rise to the charges. See Norris, 2013 Ark. 205; __

S.W.3d __. He failed to state a valid ground on which counsel could have raised any objection

based on a defective information or argued a meritorious basis in support of a bill of particulars.

Counsel cannot be ineffective for failing to make an objection or argument that is without merit.

Jordan v. State, 2013 Ark. 469 (per curiam). Thus, counsel cannot be considered ineffective under

the standards set forth in Strickland based on his decision not to challenge the information or



                                                 5
                                      Cite as 2014 Ark. 116

object to evidence of the location of the crimes.2

       Similarly, appellant argued that counsel was ineffective for failing to challenge the filing

of the second amended information, in which the State amended the date range that the charged

crimes had occurred, or move for a continuance based on its filing. Appellant based his

contention on the allegation that the second amended information had been filed ten days

before trial when the State had known for eight months prior to its filing that the dates in the

first amended information did not encompass the dates of the incidents giving rise to the

charges. He argued that, because the second amended information extended the date range

during which he had been accused of committing the rapes by 120 days, “the amendment

effectively added an additional 120 days of the accused’s life that must be defended.”

       The State is entitled to amend an information at any time prior to the case being

submitted to the jury as long as the amendment does not change the nature or the degree of the

offense charged or create an unfair surprise. Green v. State, 2012 Ark. 19; 386 S.W.3d 413; see also

Ark. Code Ann. § 16-85-407(b) (Repl. 2005). Appellant cannot show that the amendment

changed the nature or degree of the charges or created an unfair surprise. Moreover, he failed

to state any convincing argument that his defense was prejudiced by the timing of the filing of

the second amended information to support a motion for continuance. As no legal basis

supports appellant’s claim, counsel was not ineffective for failing to raise an argument without

merit. See Jordan, 2013 Ark. 469.

       2
        Appellant also argued that counsel was ineffective for failing to raise on appeal issues
stemming from his claim that the second amended information was defective. Because we find
that a meritorious argument could not have been raised to contend that the information was
defective, it is unnecessary to reach these arguments.

                                                 6
                                      Cite as 2014 Ark. 116

       Appellant further contended that counsel was deficient based on two claims that do not

provide a basis for relief due to a lack of factual substantiation of the allegations. First, he

argued that counsel was ineffective for failing to move for directed verdict based on insufficient

evidence of penetration. However, the trial record shows that counsel did, in fact, move for

a directed verdict, arguing that there was insufficient evidence of penetration, as required to

prove the charges of rape, because the terms used by the child victim to describe human

anatomy were not sufficiently specific to provide the requisite evidence of penetration into the

rectum. The trial court denied the motion. Second, appellant claimed that counsel was

ineffective based on the failure to file a motion to suppress his allegedly coerced confession.

However, counsel filed two suppression motions, and hearings were held on both. The first

motion asserted that appellant’s statement should be suppressed because there was not an

intelligent waiver of his rights and his statement was not voluntary. The second motion asserted

that appellant’s right to an attorney was violated in obtaining the statement. The trial court

denied both motions.3 According to the trial record, the trial court found that appellant’s

statement was voluntary based on evidence presented at the suppression hearing. Because the

trial record shows that counsel, in fact, made both motions that appellant raised as a basis for


       3
        On direct appeal, appellant argued only that the trial court erred in denying his second
motion to suppress his statement, contending that the trial court erred in denying the motion
because his right to an attorney was violated. Dodge, 2013 Ark. App. 247, __ S.W.3d __. The
court of appeals held that, because appellant did not challenge on appeal the trial court’s finding
that he was not in custody when he gave his statement, this finding by the trial court served as
an independent basis for affirming the denial of the second motion to suppress based on the
denial of his right to counsel. The court of appeals further held that, in any event, appellant’s
reference to an attorney was equivocal and ambiguous such that law-enforcement officers did
not violate his right to counsel by continuing to question him. Id.

                                                7
                                       Cite as 2014 Ark. 116

his ineffective-assistance claim, he is not entitled to relief based on these allegations of

ineffective assistance.

        Appellant next made the conclusory allegation that counsel was ineffective because he

refused to allow appellant to testify. Appellant claimed in his petition that he told counsel that

he wanted to testify on his own behalf to “combat the charges against him and the alleged

confession’s damage.” However, appellant did not state what his testimony would have been

or demonstrate how counsel’s alleged refusal to allow him to testify prejudiced his defense. We

have held that, while an accused has the right to choose whether to testify at his trial, a petitioner

seeking postconviction relief must do more than simply state that he was not allowed to testify.

Hale v. State, 2011 Ark. 476 (per curiam). He must state specifically what the content of his

testimony would have been and demonstrate that his failure to testify resulted in actual prejudice

to his defense. Id. Here, appellant failed to do so. Moreover, based on the overwhelming

evidence of guilt presented at trial, including appellant’s statement confessing to the crimes, we

cannot conclude that the outcome of the trial would have been any different if appellant had

testified.

        Appellant also summarily stated in his petition that his conviction of three counts of rape

amounted to a violation of double jeopardy because there was not a “shred of difference,

including dates, names, and statute number” among the crimes. While a double-jeopardy claim

is a fundamental claim that can be raised for the first time in a Rule 37.1 proceeding, appellant

failed to make any argument as to how he was tried for the same offense twice. See Green v. State,

2013 Ark. 455 (per curiam) (citing Rowbottom v. State, 341 Ark. 33, 13 S.W.3d 904 (2000)).



                                                  8
                                     Cite as 2014 Ark. 116

According to the trial record, the jury found appellant guilty of committing rape against the

victim on three separate occasions. While a fundamental claim that would render the judgment

in a criminal case void is grounds for relief under Rule 37.1, even fundamental claims must be

supported by facts to demonstrate that a fundamental right was denied to a particular petitioner

under the facts of his or her case. Norris, 2013 Ark. 205, __ S.W.3d __.

       Next, appellant claimed that he was entitled to relief based on the introduction of his

statement to law enforcement, arguing that the statement was inadmissible as a coerced

confession due to his belief that he was in custody when he gave his statement and the relentless

nature of the interrogation despite his repeated denials and attempted suicide during questioning.

Counsel offered this same argument at a pretrial suppression hearing, and the trial court, finding

that appellant was not in custody and that his confession was voluntary, denied his motion to

suppress. On direct appeal, appellant appealed only the denial of the motion to suppress based

on the trial court’s finding that appellant’s right to counsel had not been violated. He did not

appeal the trial court’s denial of his motion to suppress in which he argued that his statement

should be suppressed because there was not an intelligent waiver of his rights and his statement

was not voluntary. Dodge, 2013 Ark. App. 247, __ S.W.3d __. Issues raised at trial, but not

argued on appeal, are considered abandoned. Hill v. State, 2011 Ark. 419 (per curiam). Rule 37.1

does not provide a postconviction remedy when an issue could have been raised at trial and

argued on appeal. Id. Moreover, we have held that a coerced-confession argument is mere trial

error that provides no Rule 37.1 relief. Jones v. State, 2009 Ark. 308 (per curiam).

       Finally, appellant claims that his right to due process was violated because the



                                                9
                                       Cite as 2014 Ark. 116

information failed to specify the date and place that the alleged crimes occurred even though the

State was aware of this information, thereby causing prejudice to appellant’s defense.

Appellant’s claim, based on a defective information, is an allegation of trial error. See Howard v.

State, 367 Ark. 18, 238 S.W.3d 24 (2006). Claims of trial error, even those of constitutional

dimension, must be raised at trial and on appeal. Nelson v. State, 2014 Ark. 28 (per curiam). Our

postconviction rule does not permit a direct attack on a judgment or permit a petition to

function as a substitute for raising an issue at trial or on appeal. Id. While, as stated herein, there

is an exception to this general rule when there is a fundamental claim that would render the

judgment in a criminal case void, Norris, 2013 Ark. 205, __ S.W.3d __, appellant’s allegation

based on a defective information did not rise to a showing of a fundamental error sufficient to

void the judgment in appellant’s case.

       Appeal dismissed; motions moot.

       Christopher Dewayne Dodge, pro se appellant.

       No response.




                                                  10